Henshaw, J.
This is an appeal by the Blythe Company from the order denying it a new trial in the matter of the application of Florence Blythe Hinckley for a decree of partial distribution of the estate of Thomas H. Blythe, deceased.
The said company was a party to the proceedings instituted under section 1664 of the Code of Civil Procedure, and appealed from the judgment and decree of the court rendered therein, and also from the order of the court denying it a new trial. Both of these appeals were here determined adversely to appellant’s contention. (Blythe v. Ayres, 102 Cal. 254.)
The stress of appellant’s argument in this case is an *693attack upon the former decisions of this court rendered in the matter of said estate, and it is contended that in those decisions we have given an unwarrantable construction and interpretation to section 1387 of the Civil Code, and have denied to the cases of Estate of Sanford, 4 Cal. 12, and Pina v. Peck, 31 Cal. 359, the weight which is due them as authority.
The question thus presented was fully and elaborately argued before the court upon the former Blythe appeals, and the conclusions reached and expressed in Blythe v. Ayres, 96 Cal. 532, and Blythe v. Ayres, 102 Cal. 262, were arrived at only after most painstaking and careful consideration by the court, and were concurred in by all the justices then qualified to act.
If, after such consideration and determination, we were inclined to consider the question anew, there is an insurmountable objection to doing so in this appeal. The Blythe Company, as has been said, was one of the parties to the original proceeding, wherein by the finding and decree of the court it was adjudged that the predecessors of appellant company were not of kin to Blythe. The company, having attacked the soundness of this finding upon direct appeal, and the judgment and decree made against it by the trial court having been here affirmed, it would seem that in all proceedings subsequent thereto the Blythe Company would stand as a stranger in interest to the estate of the deceased, and would not therefore be entitled to oppose or contest any proceedings had therein. But to this appellant answers that the duty and power of the court, under section 1664 of the Code of Civil Procedure, were limited to adjudicating kinship to the deceased, where such kinship, if it existed, would make the claimant an heir, and that the court, therefore, had no right or power to decide and declare that other claimants were not of kin, or that other claimants were of kin, but not of such kin as to entitle them to succession. But this is entirely too narrow a construction to be put upon this section. The section declares that the court, after indicated proceed*694ings, acquires jurisdiction, to ascertain and determine the heirship, ownership, and interest of all parties in and to the property of the deceased, and that upon the trial of the issues the court shall determine the heirship to said deceased, the ownership of his estate, and the interest of each respective claimant thereto and therein. By this section a claimant is not entitled to be heard at all unless he claims to be of such kin as would entitle him to succession.. The court acquires jurisdiction to determine, and it is made its duty to determine, not alone the heirship to said .deceased, but the interest of each respective claimant to his estate. That this may and should properly be done by a decree establishing the degrees of kinship or relation in which the separate claimants stood to the deceased does not admit of debate; and, where a claimant is found to bear no kinship whatsoever to the deceased, a finding and judgment to that effect is properly within the jurisdiction of the court and within the issues to be determined.
The section declares that the ultimate determination of the court shall be final and conclusive in the distribution of said estate, and in regard to the title to - all the property of the estate. To the proceedings which terminated in the original decree this plaintiff was a party. It endeavored unsuccessfully upon direct appeal to overcome and destroy that judgment. It failed in that attempt, and, so far as further proceedings in this estate are concerned, it is concluded by it.
The order appealed from is affirmed.
McFarland, J., and Temple, J., concurred.